220 P.3d 744 (2009)
347 Or. 344
PENDLETON SCHOOL DISTRICT 16R; Eugene School District 4J; Crow-Applegate-Lorane School District 66; Coos Bay School District 9; Corvallis School District 509J; Josephine County Unit/Three Rivers School District; Astoria School District 1C; Creswell School District; Lincoln County School District; Siuslaw School District 97J; Centennial School District; Amity School District 4J; Reynolds School District # 7; Coquille School District #8; Parkrose School District #3; Pine Eagle School District # 61; Jefferson School District; McKenzie School District; Alexandra Kiesling and Timothy Kiesling, minors, by Amy Cuddy, their guardian ad litem; Grace Peyerwold, a minor, by David and Maria Peyerwold, her guardians ad litem; Marshall Taunton and Harrison Taunton, minors, by Tim and Wendy Taunton, their guardians ad litem; and Benjamin Sherman and Claire Sherman, minors, by Larry Sherman and Diane Nichol, their guardians ad litem, Plaintiffs-Appellants, Petitioners on Review,
v.
STATE of Oregon, Defendant-Respondent, Respondent on Review.
(CC 0603-02980; CA A133649; SC S056096).
Supreme Court of Oregon, En Banc.
November 27, 2009.
James N. Westwood and Robert D. Van Brocklin, Stoel Rives LLP, Portland, filed the petition for reconsideration for petitioners on review.
No appearance contra.
PER CURIAM.
Petitioners seek reconsideration of this court's opinion in Pendleton School Dist. v. State of Oregon, 347 Or. 28, 217 P.3d 175 (2009) (Pendleton II). Specifically, petitioners object to the inclusion of a particular sentence in the majority opinion in that case. In that sentence, the majority characterized a part of this court's earlier opinion in Pendleton School Dist. v. State of Oregon, 345 Or. 596, 200 P.3d 133 (2009) (Pendleton I) as follows:
"[T]he court also ruled that the provision in Article VIII, section 8, [of the Oregon Constitution,] contemplating a report from the legislature explaining its failure to fund education at the required level (when and if that was the case) is a permissible constitutional alternative to following the constitutional mandate [requiring a certain level of educational funding]."
Pendleton II, 347 Or. at 32-33, 217 P.3d 175 (summarizing outcome in Pendleton I). Petitioners assert that the foregoing sentence is a misstatement of a part of the holding in Pendleton I, and that it should be revised.
Petitioners are correct. The challenged sentence does inadvertently misstate a part of the court's holding in Pendleton I. We therefore withdraw the sentence and insert in its place the sentence set out below. The substituted sentence is not the precise one requested by petitioners, but we believe that it preserves the legal point that they make.
The substituted sentence is as follows:
"However, the court also ruled that the provision in Article VIII, section 8, contemplating a report from the legislature explaining its failure to fund education at the required level (when and if that was the case) prevented the court from enjoining the legislature to provide the constitutionally mandated level of funding."
See Pendleton I, 345 Or. at 611, 200 P.3d 133 (declaration or injunction of kind sought by petitioners "would not be consistent with the reporting requirement").
*745 The petition for reconsideration is allowed. The former opinion is modified and adhered to as modified.